Citation Nr: 1539822	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  06-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a depressive disorder, rated as 30 percent disabling prior to October 15, 2012 and 50 percent disabling thereafter.

2.  Entitlement to restoration of a 40 percent rating for service-connected degenerative disc disease at L5-S1 with a bulging disc, to include the propriety of the reduction to a 20 percent rating effective November 1, 2013.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:  Kenneth Carpenter, Attorney



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1986 to March 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, March 2011, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the case for further action by the originating agency in April 2013.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's depressive disorder most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  In January 2013, the RO notified the Veteran of a proposal to reduce the disability rating for his low back disability from 40 percent to 20 percent disabling.  

3.  An August 2013 rating decision reduced the rating for the Veteran's degenerative disc disease at L5-S1 with a bulging disc from 40 percent to 20 percent effective November 1, 2013.

4.  At the time of the reduction, the 40 percent rating for the low back disability was in effect since June 17, 1998, a period greater than five years.

5.  The record demonstrates that at the time the RO reduced the 40 percent evaluation assigned to the Veteran's low back disability there had been no sustained material improvement in the symptoms attributable to the disability.

6.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but not higher, for depressive disorder have been met throughout the claims period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for restoration of a 40 percent rating for degenerative disc disease at L5-S1 with a bulging disc from November 1, 2013 have been met.  38 U.S.C.A. §§ 5107, 5112; 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243. 

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for a depressive disorder was awarded in a July 2006 rating decision with an initial 30 percent evaluation assigned effective April 20, 2006.  The March 2011 rating decision on appeal continued the 30 percent evaluation.  An increased 50 percent evaluation was granted in an August 2013 rating decision effective October 15, 2012.  Therefore, the Veteran's depressive disorder is currently rated as 30 percent disabling prior to October 15, 2012 and 50 percent disabling thereafter.  The Veteran contends that an increased rating is warranted as his psychiatric symptoms result in severe depression and severe occupational and social impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's depressive disorder is currently evaluated under Diagnostic Code 9434 for major depressive disorder and the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned for ooccupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that a 70 percent evaluation is warranted for the service-connected depressive disorder throughout the claims period.  With respect to the schedular criteria, the Veteran has endorsed several of the specific symptoms associated with a 70 percent rating.  Treatment records from the St. Louis VA Medical Center (VAMC) and various VA psychiatric examinations document depression affecting the ability to function independently, difficulty in adapting to stressful situation, and an inability to establish and maintain effective relationships.  Treatment records also note intermittent reports of suicidal ideation and the Veteran was hospitalized in May 2013 with self-directed thoughts of harming himself.  He has endorsed other psychiatric symptoms throughout the claims period including chronic sleep impairment, loss of motivation and concentration, crying spells, ongoing guilt, and cognitions indicative of severe depression.  The January 2011 and October 2012 VA examination reports also include explicit findings of severe depression.  

The Global Assessment of Functioning (GAF) scores assigned the Veteran's depressive disorder also suggest severe impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores have ranged from 42 to 60, consistent with serious to moderate symptoms and impairment to functioning.  A score of 61 (associated with mild symptoms) was assigned in May 2010 by his VA primary care mental health physician, but the Board observes that the Veteran's GAF scores have most consistently approximated 45 (indicative of serious impairment) throughout most of the claims period.  Id.  

The Veteran has also manifested severe social and occupational impairment due to his service-connected depressive disorder.  He consistently reports feeling isolated and only has a few long-time friends.  He stated during the July 2014 VA examination that he rarely leaves the house and his relationships with his siblings and significant others are strained.  His depressive disorder also affects his ability to work causing impairment to motivation and concentration and difficulties with properly estimating his ability to contribute.  

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  As discussed above, VAMC treatment records and various VA examination reports clearly document impairment to work relationships and social functioning.  Additionally, the Veteran manifests a chronic depressed mood.  Although his thought processes and judgment are on the whole normal, he has expressed intermittent thoughts of suicide and reported consistently poor concentration and memory.  The January 2011 VA examiner characterized the content of the Veteran's thoughts as depressive and suspicious.  These findings and statements indicate some deficiencies to thinking and judgment.  Therefore, based on the frequency and severity of the Veteran's symptoms, the Board finds that they more nearly approximate a 70 percent evaluation under the general rating formula with deficiencies in most areas.  Vazquez-Claudio, supra; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating). 
 
The Board has also considered whether a total schedular rating is appropriate for the Veteran's depressive disorder, but finds that the service-connected disability has not most nearly approximated the criteria for a 100 percent rating.  The Veteran has not demonstrated any of the specific symptoms associated with a total rating; there are no reports or findings of gross impairment to thought processes, persistent delusions or hallucinations, or disorientation or severe memory loss.  Although the Veteran has reported some suicidal ideation, there is no indication of a persistent danger of hurting himself or others.  A 100 percent rating is also warranted if the service-connected psychiatric disability causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Veteran has clearly not demonstrated total occupational and social impairment.  Although he has not worked full time during the claims period, he attributes his inability to work to psychical disabilities and chronic pain.  His GAF scores and the findings of various health care professionals also indicate severe, but not total, occupational impairment.  Furthermore, despite the strain in the relationship with his family, the Veteran has remained close with one of his sisters, his grandson, and a few friends whom he visits occasionally.  Thus, he does not manifest total social impairment.  The preponderance of the evidence is therefore against a finding that the severity of the Veteran's symptoms is contemplated by a 100 percent rating.  38 C.F.R. §§ 4.7, 4.21. 

In sum, the Board finds that the evidence establishes an increased 70 percent rating is appropriate for the Veteran's depressive disorder throughout the claims period. The claim for an increased rating is therefore granted to this extent.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 70 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's depressive disorder is manifested by symptoms such as severe depression, chronic sleep impairment, difficulties of motivation and concentration, and severe social and occupational impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Rating Reduction Claim

Service connection for low back pain secondary to a ligament injury was granted in an October 1988 rating decision with an initial 10 percent evaluation assigned effective March 22, 1988.  The disability was later recharacterized as degenerative disc disease at L5-S1 with a bulging disc and assigned a 40 percent evaluation.  The August 2013 rating decision on appeal reduced the Veteran's degenerative disc disease evaluation from 40 percent to 20 percent disabling effective November 1, 2013.  The Veteran contends that the reduction of the rating assigned his low back disability was improper as the disability has not improved under the ordinary conditions of life.

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Board finds that the RO complied with the procedural requirements of section 3.105.  The Veteran was provided a December 2012 rating decision proposing the reduction of the disability rating for his service-connected low back condition.  A January 2013 letter accompanying the rating decision included the required notice of the Veteran's right to submit evidence to support his claim and to request a predetermination hearing.  No hearing was requested.

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide that where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  The rating for a disease that is subject to temporary or episodic improvement that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  In this instance, the 40 percent rating in question was in effect from June 17, 1998 to November 1, 2013, a period longer than 5 years.  Hence, the preceding paragraphs (a) and (b) apply to the current case.  

The Board finds that the RO complied with the provisions of 38 C.F.R. § 3.344(a) and (b) when reducing the Veteran's disability evaluation.  Although the reduction of the rating for the Veteran's low back disability included consideration of a single VA examination conducted in November 2012, the reduction also took into account the Veteran's treatment records from the VAMC.  Additionally, the Board finds that the Veteran's service-connected lumbar spine condition does not constitute a disability subject to temporary or episodic improvement.  The low back disability and accompanying pain and limitations to function are chronic and recurring in nature and are not similar to the examples of such disabilities provided in 38 C.F.R. § 3.344(a), which include psychotic reactions, epilepsy, arteriosclerotic heart disease, asthma, and many skin disorders.  The RO's use of a single VA examination is therefore not in violation of the provisions pertaining to reductions.  
The Board also notes that the November 2012 VA examination was at least as full and complete as the July 1998 VA examination used to assign the 40 percent rating.  Both examinations included a discussion of the history of the Veteran's disability and a physical examination that included range of motion measurements and findings related to functional impairment of the thoracolumbar spine.  

Although the RO complied with the procedural provisions of 38 C.F.R. § 3.344, the Board must also determine whether the evidence of record properly supported the reduction.  In order for a reduction in rating to be sustained, it must appear by a preponderance of the evidence that the rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993).  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  

At the time of the August 2013 rating decision, the Veteran's degenerative disc disease was rated as 40 percent disabling under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine, and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the general rating formula, a 40 percent evaluation is assigned with forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  The Veteran's service-connected disability includes degenerative disc disease and the criteria relating to intervertebral disc syndrome under Diagnostic Code 5243 are also applicable to the current claim.  A 40 percent rating is possible under this diagnostic code for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.   38 C.F.R. § 4.71a, Diagnostic Code 5243.

After review of the record, the Board finds that the evidence does not support a finding of material improvement in the Veteran's low disability at the time of the August 2013 rating decision reducing the assigned disability evaluation.  The decision to reduce the rating associated with the service-connected back disorder was apparently based on the findings contained in the November 2012 VA examination report.  With regard to range of motion of the thoracolumbar spine, the Veteran manifested forward flexion limited to 35 degrees without pain and a combined range of motion to 85 degrees with pain at the end point.  While the low back disability later appears to have demonstrated improved range of motion at the July 2014 VA examination (with flexion measured to 45 degrees and a combined range of motion to 235 degrees), the July 2014 examiner also noted that the Veteran experienced pain throughout testing throughout range of motion testing.  The November 2012 VA examiner concluded that the Veteran had no functional impairment resulting from his low back disability and the condition had no impact on work, but these statements are wholly at odds with the Veteran's own statements from that time.  Additionally, while the November 2012 VA examiner found that the Veteran's physical manifestations were out of proportion to his MRI and nerve conduction study findings, the Board notes that later VA examinations found that there was no evidence of symptom magnification and the objective evidence supported the Veteran's contentions.  The Board therefore finds that the objective evidence does not support a finding of improved range of motion at the time of the reduction as would be reflected in the ability of the Veteran to function under ordinary conditions of life and work.

There is also no improvement reflected in the Veteran's symptoms associated with disc degeneration.  Neither the November 2012 nor July 2014 VA examiner identified any incapacitating episodes associated with the Veteran's back condition and the Veteran has not reported experiencing any episodes.  It is therefore clear that the Veteran's symptoms associated with degenerative disc disease did not experience an actual change for the better at the time of the August 2013 rating decision. 

The reduction of the Veteran's disability rating in the August 2013 rating decision appears to have been based on the RO's finding that the Veteran no longer met the criteria for a 40 percent evaluation based on the November 2012 VA examination report.  The RO did not find that the Veteran's disability had actually improved under the ordinary conditions of life and work and merely concluded that the record did not support the currently assigned 40 percent evaluation.  The RO also found that the Veteran's lay reports of pain and limited function from his back disability were of no probative value due to symptom exaggeration by the Veteran and the November 2012 VA examiner's finding that the physical examination were out of proportion to MRI and nerve conduction study findings.  The Board observes that the July 2014 and January 2015 VA examinations do not contain any indication of symptom magnification; in fact, the January 2015 VA examiner specifically found that the objective examination findings supported the Vetearn's lay complaints of pain and functional impairment.  In addition, as discussed above, the competent medical evidence clearly does not demonstrate improvement in the manifestations and functional loss associated with the service-connected low back disability or an improvement in the ability of the Veteran's ability to function under the ordinary conditions of life and work.  

In sum, the Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's low back disability improved at the time of the reduction of his rating from 40 percent to 20 percent.  Accordingly, restoration of the 40 percent evaluation is warranted effective November 1, 2013. 


TDIU Claim

The Veteran contends that he is unemployable due to his service-connected degenerative disc disease, its associated orthopedic and neurological conditions, and a depressive disorder.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran currently meets the schedular criteria for an award of TDIU.  He is service-connected for a depressive disorder, rated as 70 percent disabling, a right shoulder disability, rated as 20 percent disabling, degenerative disc disease, rated as 40 percent disabling, and numerous associated neurological conditions, including radiculopathy of the bilateral lower extremities and incontinence of the bowel and bladder.  Even before the awards granted above (an increased rating for depressive disorder and the restored 40 percent evaluation for the service-connected low back disability), the Veteran's combined evaluation for compensation was 90 percent.  
Thus, Veteran clearly satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) as he has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

After review of the evidence, the Board finds that the Veteran is unemployable due to service-connected disabilities.  On his formal claim for TDIU dated in September 2006, the Veteran reported that he last worked in December 1997 and was unable to work due to his service-connected depressive and back disorders.  VAMC treatment records and various VA examinations indicate that the Veteran was employed at the United States Post Office (USPS) performing warehouse work until December 1998 when he stopped due to limitations associated with his back.  With regard to his education, the Veteran reported that he completed three years of college, but did not graduate.  Again, treatment records and the Veteran's other statements confirm that he did not finish his schooling and stopped attending college classes in approximately 2006.  

The Board finds that TDIU is warranted as the Veteran is unable to perform gainful employment for which his education and occupational experience otherwise qualify him.  The January 2011 and October 2012 VA psychiatric examiners found that the Veteran experienced severe occupational impairment due to his depressive disorder with additional limitations due to his physical disabilities.  Regarding the Veteran's lumbar spine, the July 2014 VA examiner determined that the orthopedic and neurological manifestations of the disability limited the Veteran's ability to sit, stand, lift, carry, and drive and accordingly impacted his capacity for work.  The Board also notes that the Veteran is in receipt of benefits from the Social Security Administration (SSA) and was found disabled from 2010.  While the Veteran has some college education, he does not have a degree and his full-time work history is limited to physical rather than sedentary employment.  The Veteran's limited work and education history, when combined with his severe orthopedic, neurological, and psychiatric disabilities, establishes that he is unable to obtain or maintain substantially gainful employment and the claim is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims to restore a 40 percent evaluation for degenerative disc disease and entitlement to TDIU, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

With respect to the claim for entitlement to an increased rating for a depressive disorder, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of treatment from multiple VA facilities, and private medical records.  The Veteran was afforded multiple VA psychiatric examinations throughout the claims period to determine the severity of his depressive disorder, most recently in July 2014.  

The Board also finds that VA has complied with the April 2013 remand orders of the Board.  In response to the Board's remand, the claim for an increased rating for a depressive disorder was readjudicated with consideration of all relevant evidence in a May 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an increased rating of 70 percent, but not higher, for a depressive disorder throughout the claims period is granted.

Entitlement to restoration of a 40 percent rating for degenerative disc disease at L5-S1 with bulging disc from November 1, 2013 is granted.

Entitlement to TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


